Citation Nr: 0725149	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent, prior to March 17, 2007, for service-connected low 
back disability.  

2.  Entitlement to a disability rating in excess of 20 
percent, from March 17, 2007, for service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In an 
August 2004 rating decision, the RO denied the veteran's 
April 2004 claim for a rating in excess of 10 percent for his 
service-connected low back disability (currently described 
for rating purposes as degenerative disc disease and 
degenerative joint disease of the lumbosacral spine).  The 
veteran appealed that rating decision.  In January 2007, the 
Board remanded the case for the development of additional 
relevant evidence.  In an April 2007 rating decision, the RO 
increased the rating for the low back disability from 10 
percent to 20 percent, effective March 17, 2007.  In a July 
2007, communication, the veteran's representative appears to 
argue that the date of the 20 percent rating should be the 
date the veteran filed his increased rating claim in April 
2004.  The Board believes that consideration of this question 
is contemplated by the current appeal and will be addressed 
in the following decision.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected low back disability was received on April 
27, 2004. 

2.  From April 27, 2004, degenerative disc disease and 
degenerative joint disease of the lumbosacral spine has been 
manifested by limitation of flexion limited to pain to 
approximately 20 to 25 degrees.  

2.  Degenerative disc disease and degenerative joint disease 
of the lumbosacral spine does not result in ankylosis, nor 
has the veteran suffered incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

From April 27, 2004, the criteria for a 40 percent (but no 
higher) disability evaluation have been met for the veteran's 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7 and 4.71a, 
Diagnostic Codes 5237 and 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In this case, the RO issued the veteran a VCAA notice in 
January 2002, and provided additional notification consistent 
with VCAA in an April 2007 supplemental statement of the 
case.  Those notices informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection, to establish original and 
increased ratings, and to establish effective dates for 
benefits awarded.  VA has conducted all appropriate 
development of relevant evidence, and has secured all 
available pertinent evidence.  VA medical examinations were 
performed in June 2004 and March 2007.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claims.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has described the veteran's service-connected low back 
disability as lumbar strain, degenerative disc disease, and 
degenerative joint disease, and has evaluated the disability 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  Under that regulatory provision, lumbosacral strain 
and other back disorders are 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.  Under that 
formula, a spine disorder is rated with or without pain, 
radiating pain, stiffness or aching.  The criteria for 
evaluating a disorder of the thoracolumbar spine under the 
formula are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   .................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
...................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
..................... 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Under the rating schedule, intervertebral disc syndrome, 
whether preoperative or postoperative, is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  The latter formula 
may apply if the veteran has incapacitating episodes of 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician.  Ratings under 
that formula range from 10 percent to 60 percent, depending 
on the total duration of incapacitating episodes during the 
past twelve months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Analysis

By rating decision in June 2003, the RO effectuated a Board 
decision which granted service connection for low back 
disability.  The RO assigned a 10 percent rating effective 
from December 15, 1992.  

On April 27, 2004, VA received a claim for an increased 
rating from the veteran together with copies of private 
medical records documenting treatment for low back 
disability.  One private medical record referred to a 
significant loss of range of motion, but no actual results of 
range of motion testing were reported.  

In connection with his claim for an increased rating, the 
veteran was afforded a VA examination in June 2004.  The 
veteran reported that a private physician had treated his low 
back with steroid injections earlier in 2004.  The veteran 
stated that he currently had low back pain radiating into 
both feet.  He reported that his low back pain had worsened 
in the preceding two months.  He indicated that he took 
Tylenol twice a day and diclofenac twice a day for his back 
pain, and did not take narcotics.  He related that he worked 
as a truck driver, and that he had missed about 30 days of 
work in the preceding year because of back pain and left knee 
problems.  He stated that he was unable to do any lifting, 
including at work.  On examination, the veteran had flexion 
of the lumbosacral spine to 75 degrees, limited by pain with 
muscle spasm.  Extension was limited to 15 degrees by pain 
and muscle spasm.  Lateral bending was limited to 30 degrees 
to each side by pain and muscle spasm.  Rotation was to 35 
degrees to each side, with pain at 35 degrees.

In May 2005, the veteran testified at a Board hearing at the 
RO.  The veteran reported that he worked driving a concrete 
truck, and that his low back problems caused him trouble 
performing parts of his job.  He stated that extended sitting 
in the truck and riding the clutch aggravated his back.  He 
indicated that his job required moving and installing a heavy 
chute, and climbing ladders to wash the truck and check the 
concrete, and that he had difficulty performing these tasks 
because of his back pain.  He related that he tried to limit 
and avoid some movements of his back at work, to avoid 
aggravating his back.  He described three incidents in which 
he fell at work as a result of his back pain.  The veteran 
stated that he usually worked 40 hours per week, but had 
missed periods of one to three days following cortisone shots 
for his back, adding up to about two weeks of work missed.  
He reported that he treated his low back pain with Tylenol, 
which did not help very much.  He stated that he could not 
take some other potentially effective medications because 
taking any narcotic would conflict with his work and with 
licensing requirements for operating heavy equipment.

VA outpatient treatment notes from October and November 2005 
reflect that the veteran suffered an exacerbation of his left 
knee disability, and as a result had not been able to work 
since August 2005.

In January 2007, the Board remanded the case for another VA 
examination, citing certain inconsistencies and also noting 
that the claims file had not been available to the June 2004 
examiner for review. 

On VA examination in March 2007, the veteran reported ongoing 
pain in his low back, with pain radiating into the right 
lower extremity, and numbness and diminished sensation in 
both lower extremities.  He indicated that he took pain 
medication, with minimal relief.  He stated that he had not 
had incapacitating episodes with bed rest ordered by a 
physician.  He wore a back brace, and used a walker.  He 
stated that he used a walker or a cane for all walking.  He 
stated that he was limited to 50 to 75 feet of walking.  He 
indicated that he could drive short distances no more than 
once a week, and that his wife did most of the driving.  He 
reported that he had not worked since 2005, and had stopped 
working because of problems with his left knee and his back.  
He stated that he needed his wife's assistance in dressing, 
because of his inability to bend his back.

On examination, there was tenderness in the sacroiliac area.  
On flexion of the thoracolumbar spine, the veteran initially 
stopped at 20 to 25 degrees, but then went on to 40 degrees.  
Extension was limited 20 degrees, with pain on motion.  
Lateral bending was to 15 degrees in each direction, and 
rotation was to 20 degrees in each direction.  The examiner's 
impression was degenerative disc disease and degenerative 
joint disease of the lumbosacral spine, particularly at L5-
S1, with residuals.

At this point the Board notes that when the RO sent the 
claims file to the examiner in connection with the March 2007 
examination, it included the Board's remand instructions that 
the examiner should indicate the point (in degrees) at which 
pain is elicited on range of motion testing.  Although not 
entirely clear, the examiner's language to the effect that 
the veteran initially stopped flexion at 20 to 25 degrees, 
and then flexed to 40 degrees would therefore seem to 
indicate that the pain was elicited at 20 to 25 degrees of 
flexion.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, this finding warrants a 40 percent 
rating.  Accordingly, the Board finds that a 40 percent 
rating is for application for the veteran's service-connected 
low back disability.  

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent under any 
applicable criteria.  There is no ankylosis of the spine to 
warrant a higher rating under the General Rating Formula for 
Diseases and Injuries of the Spine, nor is there any 
persuasive evidence that the disc disease component has 
resulted in incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  In this 
regard, the Board notes that the veteran's service-connected 
left knee is not for consideration in the present appeal. 

The remaining question regards the time period for assignment 
of a 40 percent rating.  In an April 2007 rating decision, 
the RO increased the rating to 20 percent, effective from 
March 17, 2007 (cited by the RO as the date of the March 2007 
examination, although it appears the examination was actually 
on March 19, 2007).  At any rate, the Board must consider the 
low back impairment during the entire period covered by the 
appeal.  The Board notes that the veteran's claim for an 
increased rating was received on April 27, 2004, and it 
appears that the veteran's representative contends that a 
higher rating should be effective from that date.  After 
resolving all reasonable doubt in the veteran's favor, the 
Board agrees and finds that a 40 percent rating is warranted 
from April 27, 2004.  

Although there is no clear medical evidence showing that 
there was limitation of motion to the extent necessary to 
warrant a 40 percent rating prior to the March 2007 
examination, the Board notes that the private medical records 
submitted by the veteran with his April 2004 increased rating 
claim do reference significant loss of motion.  Although the 
June 2004 VA examination did not show loss of motion to an 
extent to warrant a higher rating, the Board does not view 
that examination as fully adequate because not only was the 
claims file not available to the examiner, but also the 
report did not clearly identify the point in degrees at which 
pain was elicited on range of motion testing.  With the above 
in mind, the Board believes that the June 2004 VA examination 
report is not entitled to the same probative value as the 
2007 VA examination report.  Given the private records 
referencing significant loss of range of motion, and 
resolving all reasonable doubt in the veteran's favor, the 40 
percent rating is effective from the April 27, 2004, date of 
receipt of the increased rating claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has necessitated frequent 
periods of hospitalization.  The record shows that the 
veteran's low back disability has interfered with his 
employment.  A combination of his low back disability and his 
left knee disability, however, caused him to miss days of 
work and eventually cease working.  The evidence does not 
indicate that his low back disability by itself, without 
consideration of the left knee disability, interfered with 
his employment to an extent that could be described as 
marked.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

From April 27, 2004, entitlement to a 40 percent disability 
rating (but no higher) for degenerative disc disease and 
degenerative joint disease of the lumbosacral spine is 
warranted.  To this extent, the appeal is granted, subject to 
the laws and regulations controlling the disbursement of 
monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


